Citation Nr: 0707615	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration, claimed as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for sterility, claimed 
as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to June 
1952 and from September 1952 to June 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran was exposed to nuclear radiation in the 1950s 
when he was stationed at nuclear weapons tests in Nevada and 
Eniwetok.

2.  The veteran has been diagnosed with macular degeneration 
and sterility.

3.  Macular degeneration and sterility are not recognized by 
the VA as having a positive association with radiation 
exposure or as a radiogenic disease, and the veteran has not 
submitted competent scientific or medical evidence that his 
macular degeneration and sterility are radiogenic diseases.

4.  There is no competent evidence establishing a medical 
nexus between the veteran's macular degeneration and the 
veteran's military service, to include any exposure to 
ionizing radiation therein.

5.  There is no competent evidence establishing a medical 
nexus between the veteran's sterility and the veteran's 
military service, to include any exposure to ionizing 
radiation therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for macular 
degeneration, claimed as due to radiation exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2006).

2.  The criteria for service connection for sterility, 
claimed as due to radiation exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA and its implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.  

Specifically, the RO has obtained records of treatment 
reported by the veteran addressing his claim.  No further 
assistance is required in order to comply with VA's statutory 
duty to assist him with the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in May 2003.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  In this letter, the veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted May 2003 "duty to assist" letter was issued 
before the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess and Hartman v. 
Nicholson, which held that the VCAA requires the VA to 
provide the claimant with notice of missing information and 
evidence that will assist in substantiating all the elements 
of the claim.  Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the Mayfield case, the Court addressed the 
meaning of prejudicial error in the context of the VCAA duty-
to-notify.  Mayfield, supra.  Here, the Board finds no 
possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted for 
these issues.  Therefore, neither the degree of disability 
nor the effective date of an award will be assigned in this 
case.  Any lack of notice as to these matters before the RO's 
March 2006 Dingess letter was sent to the veteran constitutes 
harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  



II.  Factual Background

According to the transcript of the veteran's personal 
testimony before a Decision Review Officer (DRO) at the RO in 
April 2004, some of the veteran's service medical records 
were destroyed in the fire at the National Personnel Records 
Center in St. Louis, Missouri.  (Tr. at 5-6).  Many of the 
records have been found though and are associated with the 
claims file.  While there are no complaints or treatments 
shown for either macular degeneration or sterility, there are 
several reports of eye treatments.  For example, three 
records from October 1948 show the veteran was given eyedrops 
in his left eye after the left eyelid became swollen when 
bumps developed on the left side of his forehead several 
weeks after he had been vaccinated.  And in April 1953 the 
veteran complained that his left eyelid became numb and just 
about closed after he drove a vehicle awhile.  However, a 
note the next month indicates the eyelid was perfectly 
normal.  

The veteran's first separation examination in June 1952, his 
reenlistment examination in September 1952, and his second 
separation examination in June 1954, report his vision at 
20/20 and that there were no abnormalities with the 
genitourinary system.  

A June 1993 unclassified report from the Defense Nuclear 
Agency states that the veteran was a nuclear test 
participant.

An April 2003 correspondence from C.A.L., M.D., said that the 
veteran had macular degeneration since he first examined the 
veteran, that the veteran told him difficulty with vision 
dated back to 1980, and that the veteran observed an atomic 
explosion while in the service many years ago.  Dr. C.A.L. 
opined that it was possible that a review of the veteran's 
service medical records could reveal an alteration in his 
vision following that observed event and, if so, this could 
be responsible for the early development of the veteran's 
macular degeneration.  

A November 2003 claims folder review by the Nuclear 
Regulatory Commission for the veteran's radiation dose 
reconstruction denied the veteran's contention that his 
infertility was due to his witnessing atmospheric tests.

A December 2003 note in the claims file by the DRO states he 
held an informal conference with the veteran at the RO in 
November 2003 at which he explained that the veteran needed 
proof to refute national studies showing sterility and 
macular degeneration were not radiogenic diseases.  According 
to this note, the veteran said he had no such evidence.

The veteran testified at an April 2004 hearing at the RO 
before the DRO that he was told when he first went to the 
atomic test site in Nevada that there was a possibility of 
sterility and that his five brothers all had children, but he 
did not.  (Tr. at 2).  He also said that he did not know 
anything about a relationship between atomic testing and 
macular degeneration until about three years previously when 
he asked Dr. C.A.L. whether exposure to atomic testing could 
explain the disorder.  He said the doctor replied such a 
relationship was possible.  (Tr. at 2-4).  

In April 2004, the RO received Internet articles concerning 
U.S. Atomic Veterans and Operation Greenhouse, Operation 
Buster-Jangle, and Operation Ivy.

In his January 2005 substantive appeal (VA Form 9), the 
veteran said that it was a known fact that exposure to 
radiation from the type of tests he witnessed could cause eye 
damage, including macular degeneration, and sterility.  He 
noted that people witnessing the blasts were required to wear 
sunglasses or turn away from the blast.  As to sterility, he 
noted that x-ray technicians require the groin area to be 
covered when certain types of x-rays are taken.

In September 2005, the veteran submitted some Internet 
articles concerning the health effects of ionizing radiation 
claiming that they supported his contention that exposure can 
cause eye problems and sterility.

A report from the Defense Nuclear Agency (DNA), received in 
September 2005, states that the veteran participated in the 
Operation Ranger and Operation Greenhouse Test Series from 
1950 to 1952 at both the Nevada test site and at Eniwetok 
while assigned to the 4th Transportation Truck Company as a 
corporal.  The DNA Form 10 concedes that the veteran was 
exposed to atmospheric testing as he witnessed blasts in 
trenches then drove vehicles into ground zero.  The Form 10 
also concedes that the veteran is sterile.  A radiation 
dosage reconstruction notes that the veteran was exposed to a 
total of 0.044 rems of gamma radiation in three blasts for 
Operation Buster-Jangle between October 30, 1951 and November 
2, 1951 and to a total of 3.309 rems of gamma radiation for 
Operation Greenhouse between May and June 1951.

A December 2005 private medical record from Dr. C.A.L. states 
that the veteran is considered legally blind because of his 
reduced visual field and reduced visual acuity.  He said the 
veteran was last examined in April 2005 and at that time the 
veteran's vision condition was considered permanent and not 
treatable by medical or surgical means.  

The veteran testified at a hearing held at the RO in October 
2006 that he witnessed three or four atomic blasts, probably 
within a three-month period, while stationed in Nevada (Tr. 
at 11), and perhaps four bombs while stationed at Eniwetok, a 
Pacific atoll.  (Tr. at 24).  In both venues, he said he was 
about three or four miles from the actual blast site with his 
back turned to the explosion for about three minutes until 
they drove to the blast site to assess damage.  (Tr. at 12).  
He said he could remember that his dosimeter radiation badge 
turned blue on at least one occasion.  (Tr. at 13).  In 
Nevada, he got sand in his eyes, but at Eniwetok he 
experienced a wind sensation and changing colors.  (Tr. at 
16, 18-19).  The veteran also testified that he did not wear 
glasses while in the service and his vision was probably 
pretty good before and during service.  He was not prescribed 
eyeglasses until the 1960s.  (Tr. at 19-20).  He said he was 
not treated for macular degeneration until four to six years 
before this hearing.  (Tr. at 20-21).  

He said that his vision went downhill ever since he left 
service, but got really bad in the previous six years.  The 
veteran told the undersigned that he could hardly see the 
Veterans Law Judge in the hearing room, though he could see 
an outline of the person.  (Tr. at 7).  The veteran said that 
he and his first wife were married for 40 years, but never 
had children.  A doctor once told him, he said, that it was 
possible this was due to his exposure to nuclear weapons 
testing.  (Tr. at 9-10).  He also testified that when he was 
stationed in Nevada he was given information that sterility 
was a possibility for those who witnessed atomic blasts.  
(Tr. at 22).  The veteran's spouse said that now the veteran 
cannot drive because he could barely see the hood of the car, 
that he did not read, and had to sit two or three feet from 
the set, if he wanted to watch television.  (Tr. at 7).  


III.  Service Connection 

Service connection may be established for disability 
resulting from injury suffered or disease contracted in the 
line of duty, or from aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).

The veteran has been diagnosed with macular degeneration and 
sterility, although the medical evidence of record is silent 
on when either disorder was formally diagnosed.  Evidence 
does show that he was exposed to ionizing radiation in 
service.  The veteran contends the exposure to radiation 
while in service caused his macular degeneration and 
sterility.

Additionally, as noted above, it appears that some of the 
veteran's service records may have been destroyed in a fire.  
The Board wishes to make it clear that it understands the 
Court has held that, in cases where records once in the hands 
of the Government are missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis herein has been undertaken with this heightened duty 
in mind.  

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease. 

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but also must determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2006).  It is clear 
from the record, especially from the government-radiation 
documents submitted, that the veteran is a "radiation-
exposed veteran" as defined in the regulations.

Diseases presumptively service-connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  
These are diseases in which the VA Secretary has determined 
that a positive association with radiation exposure exists.  
The Board notes that neither macular degeneration nor 
sterility are included in the diseases listed in § 3.309(d), 
so the provisions of § 3.307 do not apply.

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one of the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and includes the following: (i) all forms 
of leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; 
(v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) 
esophageal cancer; (ix) stomach cancer; (x) colon cancer; 
(xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary 
bladder cancer; (xiv) salivary gland cancer; (xv) multiple 
myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-
malignant thyroid nodular disease; (xviii) ovarian cancer; 
(xix) parathyroid adenoma; (xx) tumors of the brain and 
central nervous system; (xxi) cancer of the rectum; (xxii) 
lymphomas other than Hodgkin's disease; (xxiii) prostate 
cancer; and (xxiv) any other cancer.  38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer 
become manifest five years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

The Board notes here that neither macular degeneration nor 
sterility is a disease listed in § 3.311(b)(2) as radiogenic.  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2006).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2006).  In this case the record contains the dose estimates 
as cited above.

When, as here, a claim is based on a disease other than one 
of those listed in § 3.311(b)(2), VA shall nevertheless 
consider the claim under the provisions of § 3.311 provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4) (2006).  The 
veteran has submitted ten pages from an unidentified treatise 
or textbook with the heading ""Summary of Health Effects of 
Ionizing Radiation" that states sterility can be a 
"threshold effect" or "deterministic effect" from exposure 
to ionizing radiation, but does not directly address macular 
degeneration.  This unidentified work does not state 
specifically that either macular degeneration or sterility is 
a radiogenic disease.  Accordingly, the Board finds that the 
provisions of § 3.311 do not apply.

Service connection also may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

In this case, the veteran has submitted the medical opinion 
of Dr. C.A.L. to suggest medical evidence of a nexus between 
the veteran's macular degeneration and his exposure to 
radiation.  However, Dr. C.A.L. states that the veteran 
informed him that vision difficulties did not arise until 
1980, or 26 years after the veteran's discharge.  Further, 
Dr. C.A.L. did not have access to the veteran's claims file 
or the service medical records.  He said there was a 
possibility that a review of the service medical records 
could reveal vision changes after an atomic explosion.  
However, the Board's review of the service medical records do 
not show any vision changes during service.  There is no 
medical evidence in the record of a nexus between the 
veteran's macular degeneration and his exposure to radiation.  

There also is no medical evidence in the record of a nexus 
between the veteran's sterility and his exposure to 
radiation.  The Board also points out that neither the 
veteran nor his representative has presented persuasive 
medical evidence or opinion to support the claim. 

The Board finds that the evidence of record does not support 
a grant of service connection for either macular degeneration 
or sterility on any other basis.  In this regard, the Board 
notes that there is no competent indication of an eye 
disorder or sterility in service, or of a medical nexus 
between the veteran's current macular degeneration and 
service or the veteran's current sterility and service.  
There is, in fact, little medical evidence in the record to 
confirm the veteran currently suffers from either macular 
degeneration or sterility.

For all the foregoing reasons, both of the claims for service 
connection must be denied.

In reaching each conclusion, the Board has considered the 
veteran's assertions, as articulated in his testimony before 
the Board and the documents that he submitted to VA on his 
own behalf.  As noted above, however, each claim turns on a 
medical matter.  As a layperson without the appropriate 
medical training and expertise, he simply is not competent to 
render a probative (persuasive) opinion on a medical matter, 
such as the etiology of a disability for which service 
connection is sought.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"). 

In adjudicating each claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against each claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for macular degeneration, claimed as due 
to ionizing radiation, is denied.

Service connection for sterility, claimed as due to ionizing 
radiation, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


